—In an action pursuant to RPAPL article 15 to declare the rights of the parties in a certain parcel of real property, the defendants appeal from an order of the Supreme Court, Suffolk County (Oshrin, J.), dated December 9, 1997, which granted the plaintiffs’ motion for summary judgment.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of an order and judgment (one paper) dated August 3, 1998, in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeals from the order and judgment and an order of the same court, dated February 24, 1999, made upon reargument which superseded the order and judgment (see, CPLR 5501 [a ] [1]; Betsch v Chernushka, 265 AD2d 440 [decidedherewith]). S. Miller, J. P., O’Brien, Ritter and Florio, JJ., concur.